         Case 1:18-cv-00578-JEB Document 107 Filed 09/28/19 Page 1 of 3



                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

                                                      )
    Ansly DAMUS, et al.                               )
                                                      )
                                                      )
                                 Plaintiffs,          )
                                                      )
                          v.                          )     Civil Action No. 1:18-cv-00578
                                                      )
    Kevin K. McALEENAN, Acting Secretary,             )
    U.S. Department of Homeland Security, in          )
    his official capacity, et al.                     )
                                                      )
                                 Defendants.          )
                                                      )

               JOINT STIPULATION TO EVIDENTIARY HEARING DATE

        At a status conference on September 19, 2019, the Court ordered the parties to appear for

an evidentiary hearing on Plaintiffs’ motion to hold ICE’s Los Angeles Field Office in contempt

of the Court’s July 2, 2018 preliminary injunction order. The Court directed the parties to meet

and confer regarding a date for this hearing.

        The parties, through undersigned counsel, have met and conferred, and jointly stipulate to

and propose that the Court hold an evidentiary hearing on WEDNESDAY, OCTOBER 30,

2019.




                                                1
        Case 1:18-cv-00578-JEB Document 107 Filed 09/28/19 Page 2 of 3



Dated: September 28, 2019


s/ Michael K.T. Tan________________          s/ Victoria M. Braga________________
Michael K.T. Tan                             Victoria M. Braga
AMERICAN CIVIL LIBERTIES UNION               U.S. DEPARTMENT OF JUSTICE
FOUNDATION, IMMIGRANTS’ RIGHTS PROJECT       Office of Immigration Litigation
125 Broad Street, 18th Floor                 P.O. Box 868, Ben Franklin Station
New York, NY 10004                           Washington, DC 20044
(347) 714-0740                               (202) 616-5573

Counsel for Plaintiffs                       Counsel for Defendants




                                         2
         Case 1:18-cv-00578-JEB Document 107 Filed 09/28/19 Page 3 of 3



                                CERTIFICATE OF SERVICE

       I certify that, on September 28, 2019, I electronically filed the foregoing Joint Stipulation

to Evidentiary Hearing Date using the CM/ECF system. All CM/ECF registrants with

appearances entered in this case will be notified of the filing through the CM/ECF system.



Date: September 28, 2019                             s/ Victoria M. Braga________________
                                                     Victoria M. Braga
                                                     U.S. DEPARTMENT OF JUSTICE
                                                     Office of Immigration Litigation
                                                     P.O. Box 868, Ben Franklin Station
                                                     Washington, DC 20044
                                                     (202) 616-5573

                                                     Counsel for Defendants




                                                 3
